 

Exhibit 10.3

 

Execution Version

 

 

 

Agree Limited Partnership

 

First Supplement to Uncommitted Master Note Facility

 

Dated as of September 26, 2018

 

Re:          $25,000,000 4.32%, Series 2018-B, Senior Guaranteed Notes

due September 26, 2030

 

 

 

 

 

 

Agree Limited Partnership

70 E. Long Lake Road

Bloomfield Hills, MI 48304

 

First Supplement to Uncommitted Master Note Facility

 

Dated as of

September 26, 2018

 

To the Purchaser named in

Schedule A hereto

 

Ladies and Gentlemen:

 

This First Supplement to Uncommitted Master Note Facility (the “First
Supplement”) is among Agree Limited Partnership, a Delaware limited partnership
(the “Company”), and Agree Realty Corporation, a Maryland corporation operating
as a real estate investment trust (the “Parent Guarantor”) and Teachers
Insurance and Annuity Association of America, as listed in Schedule A hereto
(“TIAA” or the “Purchaser”).

 

Recitals

 

A.           The Company and the Parent Guarantor have entered into the
Uncommitted Master Note Facility dated as of August 3, 2017 with TIAA (as
heretofore amended and supplemented, the “Master Note Facility”); and

 

B.           The Company desires to issue and sell, and the Purchaser desires to
purchase, an initial Series of Notes (as defined in the Master Note Facility)
pursuant to the Master Note Facility and in accordance with the terms set forth
below;

 

Now, Therefore, the Company and the Purchaser agrees as follows:

 

1.          Authorization of the New Series of Notes. The Company has authorized
the issue and sale of $25,000,000 aggregate principal amount of its 4.32%,
Series 2018-B, Senior Guaranteed Notes due September 26, 2030 (the
“Series 2018-B Notes”). The Series 2018-B Notes, and each Series of Notes which
may from time to time hereafter be issued pursuant to the provisions of the
Master Note Facility, are collectively referred to as the “Notes” (such term
shall also include any such notes issued in substitution therefor pursuant to
Section 13 of the Master Note Facility). The Series 2018-B Notes shall be
substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Purchaser and the Company.

 

 

 

 

2.          Sale and Purchase of Series 2018-B Notes. Subject to the terms and
conditions of this First Supplement and the Master Note Facility and on the
basis of the representations and warranties hereinafter set forth, the Company
will issue and sell to the Purchaser and the Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Series 2018-B Notes in the
principal amount specified opposite its name in the attached Schedule A hereto
at the purchase price of 100% of the principal amount thereof.

 

3.          Closing. The sale and purchase of the Series 2018-B Notes to be
purchased by the Purchaser shall occur at the offices of Chapman and Cutler LLP,
111 West Monroe Street, Chicago, IL 60603 at 10:00 a.m. Chicago time, at a
closing (the “Closing”) on September 26, 2018 or on such other Business Day
thereafter on or prior to October 2, 2018 as may be agreed upon by the Company
and the Purchaser (the “Closing Date”). At the Closing, the Company will deliver
to the Purchaser the Series 2018-B Notes to be purchased by the Purchaser in the
form of a single Series 2018-B Note (or such greater number of Series 2018-B
Notes in denominations of at least $100,000 as the Purchaser may request) dated
the date of the Closing and registered in the Purchaser’s name (or in the name
of the Purchaser’s nominee), against delivery by the Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company in accordance with wire transfer instructions provided by the Company to
the Purchaser pursuant to Section 4 of this First Supplement, as it relates to
Section 4.11 of the Master Note Facility. If, at the Closing, the Company shall
fail to tender such Series 2018-B Notes to the Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to the Purchaser’s satisfaction, the Purchaser shall, at the
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights the Purchaser may have by reason
of such failure or such nonfulfillment.

 

4.          Conditions to Closing. The obligation of the Purchaser to purchase
and pay for the Series 2018-B Notes to be sold to the Purchaser at the Closing
is subject to the fulfillment to the Purchaser’s satisfaction, prior to the
Closing, of the conditions set forth in Section 4 of the Master Note Facility
(it being understood that all references to “Purchaser” therein shall be deemed
to refer to the Purchaser hereunder, all references to “this Agreement” shall be
deemed to refer to the Master Note Facility as supplemented by this First
Supplement, and all references to “Notes” therein shall be deemed to refer to
the Series 2018-B Notes, and as hereafter modified), and as provided in
Section 5 of this First Supplement, except as supplemented, amended or
superseded by the representations and warranties set forth in Exhibit 2 hereto
(which changes are subject to the approval of the Purchaser), each of the
representations and warranties of the Company and the Parent Guarantor set forth
in Section 5 of the Master Note Facility shall be correct as of the date of
Closing and the Company and the Parent Guarantor each shall have delivered to
the Purchaser an Officer’s Certificate, dated the date of the Closing certifying
that such condition has been fulfilled.

 

 -2- 

 

 

5.          Representations and Warranties of the Company and the Parent
Guarantor. With respect to each of the representations and warranties contained
in Section 5 of the Master Note Facility, each of the Company and the Parent
Guarantor represents and warrants to the Purchaser that, as of the date hereof,
such representations and warranties are true and correct (A) except that all
references to “Purchaser” therein shall be deemed to refer to the Purchaser
hereunder, all references to “this Agreement” shall be deemed to refer to the
Master Note Facility as supplemented by this First Supplement, and all
references to “Notes” therein shall be deemed to refer to the Series 2018-B
Notes, and (B) except for changes to such representations and warranties or the
Schedules referred to therein, which changes are set forth in the attached
Exhibit 2 and which are in all respects satisfactory to the Purchaser as a
condition to the Closing.

 

6.          Representations of the Purchasers. The Purchaser confirms to the
Company that the representations set forth in Section 6 of the Master Note
Facility are true and correct on the date hereof with respect to the purchase of
the Series 2018-B Notes by such Purchaser, except that all references to
“Purchaser” therein shall be deemed to refer to the Purchaser hereunder, all
references to “this Agreement” therein shall be deemed to refer to the Master
Note Facility as supplemented by this First Supplement, and all references to
“Notes” therein shall be deemed to refer to the Series 2018-B Notes.

 

7.          Maturity; Interest. The Series 2018-B Notes will have the maturity
date and bear interest at the rate set forth therein.

 

8.          Prepayments of the Series 2018-B Notes. All prepayment provisions in
Section 8 of the Master Note Facility shall apply to the Series 2018-B Notes
equally as “Notes” thereunder, subject to the definitions applicable to the
Series 2018-B Notes contained herein.

 

9.          Applicability of Master Note Facility. Except as otherwise expressly
provided herein (and expressly permitted by the Master Note Facility), all of
the provisions of the Master Note Facility are incorporated by reference herein,
shall apply to the Series 2018-B Notes as if expressly set forth in this First
Supplement and all references to “Notes” shall include the Series 2018-B Notes.
Without limiting the foregoing, the Company and the Parent Guarantor agree to
pay all costs and expenses incurred in connection with the initial filing of
this First Supplement and all related documents and financial information with
the SVO; provided that such costs and expenses with respect to the Series 2018-B
Notes shall not exceed $5,000 per Series or tranche of such Notes. Capitalized
terms used herein without definition have the respective meanings ascribed to
them in the Master Note Facility (as amended from time to time).

 

10.         Governing Law. This First Supplement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

 -3- 

 

 

11.         Agreement to be Bound. The Company, the Parent Guarantor and the
Purchaser agree to be bound by and comply with the terms and provisions of the
Master Note Facility as fully and completely as if the Purchaser were an
original signatory to the Master Note Facility.

 

 -4- 

 

 

The execution hereof shall constitute a contract between the Company, the Parent
Guarantor and the Purchaser for the uses and purposes hereinabove set forth, and
this First Supplement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

  Agree Limited Partnership,   a Delaware limited partnership

 

  By       Name:     Title:

 

  Agree Realty Corporation,   a Maryland corporation

 

  By       Name:     Title:

 

Accepted as of the date first written above.

 

  Teachers Insurance and Annuity   Association of America

 

  By: Nuveen Alternatives Advisors LLC,     its investment manager

 

  By       Name:     Title:

 

 -5- 

 

 

Information Relating to Purchaser

 

Name and Address of Purchaser  Principal Amount of
Series 2018-B Notes to Be
Purchased        

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

  $25,000,000 

 

Payments

 

All payments on or in respect of the Series 2018-B Notes shall be made in
immediately available funds on the due date by electronic funds transfer,
through the Automated Clearing House System, to:

 

JPMorgan Chase Bank, N.A.

ABA # 021-000-021

Account Number: 900-9-000200

Account Name: TIAA

For Further Credit to the Account Number: G07040

Reference: PPN: 00855@ AF1/Agree Limited Partnership

Maturity Date: September 26, 2030/Interest Rate: 4.32%/P&I Breakdown

 

Payment Notices

 

All notices with respect to payments and prepayments of the Series 2018-B Notes
shall be sent to:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attention: Securities Accounting Division

Phone: (212) 916-5504

Email: jpiperato@tiaa.org or mwolfe@tiaa.org

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey 07101

 

And to:

 

Schedule A

(to First Supplement)

 

 

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

Telephone:(704) 988-4349 (Ho Young Lee)

(704) 988-1000 (General Number)

Facsimile:(704) 988-4916

Email:hoyoung.lee@nuveen.com and to

Nuveen PrivatePlacements@nuveen.com

 

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Series 2018-B Notes, (2)
allocation of payment between principal, interest, Make-Whole Amount, other
premium or any special payment and (3) the name and address of the bank from
which such electronic funds transfer was sent.

 

Other Notices and Communications

 

All other notices and communications shall be delivered or mailed to:

 

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

Telephone:(704) 988-4349 (Ho Young Lee)

(704) 988-1000 (General Number)

Facsimile:(704) 988-4916

Email:hoyoung.lee@nuveen.com and to

NuveenPrivatePlacements@nuveen.com

 

Taxpayer Identification Number: 13-1624203

 

Physical Delivery of the Series 2018-B Notes:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C #G07040

 

 A-2 

 

 

[Form of Series 2018-B Note]

 

Agree Limited Partnership

 

4.32% Senior Guaranteed Note, Series 2018-B, due September 26, 2030

 

No. RB__-__ [Date] $[____________] PPN 00855@ AF1

 

For Value Received, the undersigned, Agree Limited Partnership (herein called
the “Company”), a limited partnership organized and existing under the laws of
Delaware, hereby promises to pay to [_____________________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on September 26, 2030 (the “Maturity
Date”) with interest (computed on the basis of a 360-day year of twelve 30-day
months) on the unpaid balance hereof at the rate of 4.32% per annum from the
date hereof, payable semiannually, on the the 31st day of March and 30th day of
September in each year, commencing with March 31, 2019 or the first March 31 or
September 30 following the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the Default Rate (as defined in the hereinafter defined Master Note Facility).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Master Note Facility referred to below.

 

This Note is one of the Senior Guaranteed Notes, Series 2018-B (herein called
the “Notes”) issued pursuant to the First Supplement dated as of September 26,
2018 to the Uncommitted Master Note Facility dated as of August 3, 2017 (as from
time to time amended, the “Master Note Facility”), between Agree Realty
Corporation (the “Parent Guarantor”), the Company, Teachers Insurance and
Annuity Association of America and the Purchasers from time to time referred to
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Master Note Facility and (ii) made the
representations set forth in Section 6.2 of the Master Note Facility. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Master Note Facility.

 

This Note is a registered Note and, as provided in the Master Note Facility,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1

(to First Supplement)

 

 

Pursuant to a Guaranty dated as of September 26, 2018, the Parent Guarantor,
operating as a real estate investment trust and certain subsidiaries, have each
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and performance by the
Company of all of its obligations contained in the Master Note Facility all on
the terms set forth in such Guaranty.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Master Note Facility, but
not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Master Note Facility.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Agree Limited Partnership

 

  By: Agree Realty Corporation,     Its sole general partner

 

  By       Name:     Title:

 

 EX 1-2 

 

 

Supplemental Representations

 

The Company represents and warrants to the Purchaser that except as hereinafter
set forth in this Exhibit 2, each of the representations and warranties set
forth in Section 5 of the Master Note Facility is true and correct in all
material respects as of the date hereof with respect to the Series 2018-B Notes
with the same force and effect as if each reference to “Notes” set forth therein
was modified to refer the “Series 2018-B Notes” and each reference to “this
Agreement” therein was modified to refer to the Master Note Facility as
supplemented by the First Supplement. The Section references hereinafter set
forth correspond to the similar sections of the Master Note Facility which are
supplemented hereby:

 

Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
Schedule 5.4 of the Master Note Facility is hereby replaced by the below
Schedule 5.4:

 

Schedule 5.4

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

(as of August 30, 2018)

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  2355 Jackson Avenue, LLC  Michigan   100% Agree
1031, LLC  Delaware   100% Agree 103-Middleburg Jacksonville, LLC  Delaware 
 100% Agree 117 Mission, LLC  Michigan   100% Agree 17-92, LLC  Florida   100%
Agree 2016, LLC  Delaware   100% Agree 6 LA & MS, LLC  Delaware   100% Agree
Alcoa TN LLC  Tennessee   100% Agree Allentown PA LLC  Pennsylvania   100% Agree
Altoona, PA, LLC  Delaware   100% Agree Americus GA, LLC  Delaware   100% Agree
Anderson SC LLC  Delaware   100%

 

Exhibit 2

(to Supplement)

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Ann Arbor Jackson, LLC  Delaware   100%
Agree Ann Arbor MI, LLC  Delaware   100% Agree Ann Arbor State Street, LLC 
Michigan   100% Agree Antioch, LLC  Illinois   100% Agree Apopka FL, LLC 
Delaware   100% Agree Appleton WI, LLC  Delaware   100% Agree Archer Chicago IL,
LLC  Delaware   100% Agree Arlington TX LLC  Texas   100% Agree Atchison, LLC 
Kansas   100% Agree Atlantic Beach, LLC  Delaware   100% Agree Baltimore MD,
LLC  Delaware   100% Agree Baton Rouge LA LLC  Louisiana   100% Agree Beecher
LLC  Michigan   100% Agree Belton MO LLC  Delaware   100% Agree Belvidere IL,
LLC  Illinois   100% Agree Berwyn IL LLC  Illinois   100% Agree Bloomington MN,
LLC  Delaware   100% Agree Boynton, LLC  Florida   100% Agree Brenham TX, LLC 
Delaware   100% Agree Brighton, LLC  Delaware   100% Agree Bristol & Fenton
Project, LLC  Michigan   100% Agree Brooklyn OH LLC  Ohio   100%

 



 EX 2-2 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree BT, LLC  Delaware   100% Agree Buffalo
Center IA, LLC  Delaware   100% Agree Burlington, LLC  Delaware   100% Agree
Cannon Station LLC  Delaware   100% Agree Carlinville IL, LLC  Delaware   100%
Agree Cedar Park TX, LLC  Delaware   100% Agree Center Point Birmingham AL LLC 
Alabama   100% Agree Chandler, LLC  Arizona   100% Agree Charlotte County, LLC 
Delaware   100% Agree Charlotte Poplar, LLC  North Carolina   100% Agree Chicago
Kedzie, LLC  Illinois   100% Agree Cochran GA, LLC  Georgia   100% Agree
Columbia SC, LLC  Delaware   100% Agree Columbus OH, LLC  Delaware   100% Agree
Concord, LLC  North Carolina   100% Agree Construction Management LLC  Delaware 
 100% Agree Corunna LLC  Michigan   100% Agree Crystal River FL, LLC  Delaware 
 100% Agree CW, LLC  Delaware   100% Agree Dallas Forest Drive, LLC  Texas 
 100% Agree Daniel Morgan Avenue Spartanburg SC LLC  South Carolina   100% Agree
Davenport IA, LLC  Delaware   100%

 

 

 EX 2-3 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Des Moines IA, LLC  Delaware   100% Agree
Development, LLC  Delaware   100% Agree Doraville GA, LLC  Delaware   100% Agree
DT Jacksonville NC, LLC  Delaware   100% Agree East Palatka, LLC  Florida   100%
Agree Edmond OK, LLC  Delaware   100% Agree Egg Harbor NJ, LLC  Delaware   100%
Agree Elkhart, LLC  Michigan   100% Agree Evergreen CO, LLC  Delaware   100%
Agree Facility No. I, L.L.C.  Delaware   100% Agree Farmington NM, LLC 
Delaware   100% Agree Forest MS LLC  Mississippi   100% Agree Forest VA LLC 
Virginia   100% Agree Fort Mill SC, LLC  South Carolina   100% Agree Fort Walton
Beach, LLC  Florida   100% Agree Fort Worth TX, LLC  Delaware   100% Agree
Fuquay-Varina, LLC  North Carolina   100% Agree GCG, LLC  Delaware   100% Agree
Grand Chute WI LLC  Delaware   100% Agree Grand Forks, LLC  North Dakota   100%
Agree Grandview Heights OH, LLC  Delaware   100% Agree Greenville SC, LLC  South
Carolina   100%

 

 EX 2-4 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Harlingen LLC  Texas   100% Agree Hazard
KY, LLC  Delaware   100% Agree Holdings I, LLC  Delaware   100% Agree Holly
Springs MS, LLC  Delaware   100% Agree Hopkinsville KY, LLC  Delaware   100%
Agree IL & VA, LLC  Delaware   100% Agree Indianapolis Glendale LLC  Delaware 
 100% Agree Indianapolis IN II, LLC  Delaware   100% Agree Indianapolis, LLC 
Indiana   100% Agree Jackson MS, LLC  Delaware   100% Agree Jacksonville NC,
LLC  North Carolina   100% Agree Johnstown, LLC  Ohio   100% Agree Joplin MO
LLC  Missouri   100% Agree Junction City KS LLC  Delaware   100% Agree K&G
Joplin MO, LLC  Delaware   100% Agree K&G OK, LLC  Delaware   100% Agree
Kirkland WA, LLC  Delaware   100% Agree Lake in the Hills, LLC  Illinois   100%
Agree Lake Zurich IL, LLC  Illinois   100% Agree Leawood, LLC  Delaware   100%
Agree Lebanon VA, LLC  Virginia   100% Agree Lejune Springfield IL, LLC 
Illinois   100%

 

 EX 2-5 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Ligonier PA LLC  Pennsylvania   100%
Agree Littleton CO LLC  Delaware   100% Agree Lowell AR, LLC  Delaware   100%
Agree Lowell, LLC  Delaware   100% Agree Lyons GA, LLC.  Georgia   100% Agree
M-59, LLC  Michigan   100% Agree Madison AL LLC  Michigan   100% Agree
Madisonville TX LLC  Texas   100% Agree Magnolia Knoxville TN LLC  Tennessee 
 100% Agree Mall of Louisiana, LLC  Louisiana   100% Agree Manchester LLC 
Connecticut   100% Agree Mansfield, LLC  Connecticut   100% Agree Marietta, LLC 
Georgia   100% Agree Marshall MI Outlot, LLC  Delaware   100% Agree Maumee OH,
LLC  Delaware   100% Agree McKinney TX LLC  Texas   100% Agree MCW, LLC 
Delaware   100% Agree Memphis Getwell, LLC  Tennessee   100% Agree Middletown
OH, LLC  Delaware   100% Agree Millsboro DE, LLC  Delaware   100% Agree
Minneapolis Clinton Ave L.L.C.  Minnesota   100% Agree Minot ND, LLC  Delaware 
 100%

 

 EX 2-6 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Montgomery AL LLC  Alabama   100% Agree
Montgomeryville PA LLC  Pennsylvania   100% Agree Morrow GA, LLC  Georgia   100%
Agree Mt. Dora FL, LLC  Delaware   100% Agree Nampa ID, LLC  Delaware   100%
Agree Nashua NH, LLC  Delaware   100% Agree Neosho MO, LLC  Delaware   100%
Agree New Lenox 2, LLC  Illinois   100% Agree New Lenox, LLC  Illinois   100%
Agree North Las Vegas, LLC  Nevada   100% Agree North Miami Beach FL, LLC 
Delaware   100% Agree Novi MI LLC  Michigan   100% Agree Onaway MI, LLC 
Delaware   100% Agree Orange & McCoy, LLC  Florida   100% Agree Oxford Commons
AL, LLC  Delaware   100% Agree Palafox Pensacola FL, LLC  Delaware   100% Agree
Pensacola LLC  Florida   100% Agree Pensacola Nine Mile LLC  Florida   100%
Agree Pinellas Park, LLC  Florida   100% Agree Plainfield LLC  Michigan   100%
Agree Poinciana, LLC  Florida   100% Agree Pooler GA, LLC  Delaware   100%

 

 EX 2-7 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Port Orange FL, LLC  Delaware   100%
Agree Port St. John, LLC  Delaware   100% Agree Portland ME, LLC  Delaware 
 100% Agree Portland OR LLC  Delaware   100% Agree Provo UT, LLC  Delaware 
 100% Agree Rancho Cordova I, LLC  California   100% Agree Rancho Cordova II,
LLC  California   100% Agree Rapid City SD, LLC  South Dakota   100% Agree
Realty Services, LLC  Delaware   100% Agree Realty South-East, LLC  Michigan 
 100% Agree Richmond RI, LLC  Delaware   100% Agree Richmond VA, LLC  Delaware 
 100% Agree Riverside IA, LLC  Delaware   100% Agree Rochester NY LLC  New York 
 100% Agree Rockford IL, LLC  Delaware   100% Agree Roseville CA, LLC 
California   100% Agree RT Amite LA, LLC  Delaware   100% Agree RT Arlington TX,
LLC  Delaware   100% Agree RT Gulfport MS, LLC  Delaware   100% Agree RT Jackson
MS, LLC  Delaware   100% Agree RT Port Richey FL, LLC  Delaware   100% Agree RT
Villa Rica GA, LLC  Delaware   100%

 

 EX 2-8 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Salem OR LLC  Delaware   100% Agree
Sarasota FL, LLC  Delaware   100% Agree SB, LLC  Delaware   100% Agree Secaucus
NJ, LLC  Delaware   100% Agree Shelby, LLC  Michigan   100% Agree Silver Springs
Shores, LLC  Delaware   100% Agree Southfield & Webster, LLC  Delaware   100%
Agree Southfield LLC  Michigan   100% Agree Spartanburg SC, LLC  South Carolina 
 100% Agree Spring Grove, LLC  Illinois   100% Agree Springfield IL, LLC 
Illinois   100% Agree Springfield MO, LLC  Delaware   100% Agree Springfield OH
LLC  Delaware   100% Agree St Petersburg, LLC  Florida   100% Agree St.
Augustine Shores, LLC  Delaware   100% Agree St. Joseph MO, LLC  Missouri   100%
Agree Statesville NC, LLC  Delaware   100% Agree Statham GA, LLC  Georgia   100%
Agree Stores, LLC  Delaware   100% Agree Sun Valley NV LLC  Nevada   100% Agree
Sunnyvale CA, LLC  Delaware   100% Agree Tallahassee, LLC  Florida   100%

 

 EX 2-9 

 

 

Subsidiary  Jurisdiction
of
Organization  Percentage of Equity Interests
Owned by Parent Guarantor,
Company and other
Subsidiaries (in the aggregate)  Agree Terre Haute IN LLC  Delaware   100% Agree
TK, LLC  Delaware   100% Agree Topeka KS LLC  Delaware   100% Agree Tri-State
Lease, LLC  Delaware   100% Agree Upland CA, LLC  Delaware   100% Agree Venice,
LLC  Florida   100% Agree Vero Beach FL, LLC  Delaware   100% Agree W 63rd
Chicago IL, LLC  Delaware   100% Agree Walker, LLC  Michigan   100% Agree Wawa
Baltimore, LLC  Maryland   100% Agree Wheaton IL, LLC  Delaware   100% Agree
Whittier CA, LLC  Delaware   100% Agree Wichita Falls TX LLC  Texas   100% Agree
Wichita, LLC  Kansas   100% Agree Wilmington, LLC  North Carolina   100% Agree
Woodland Park NJ, LLC  Delaware   100% Agree Woodstock IL, LLC  Delaware   100%
Indianapolis Store No. 16 LLC  Delaware   100% Lawrence Store No. 203, L.L.C. 
Delaware   100% Lunacorp, LLC  Delaware   100% Mt. Pleasant Outlot I, LLC 
Michigan   100% Mt. Pleasant Shopping Center, L.L.C.  Michigan   100% Pharm
Nashville IN, LLC  Delaware   100%

 

Note: The above list excludes dormant Subsidiaries that do not own any property.

 

 EX 2-10 

 

 

Affiliates (other than Subsidiaries)

None

 

Directors and Executive Officers

of the Parent Guarantor

  Position(s) Richard Agree   Executive Chairman of the Board of Directors Joel
N. Agree   President, Chief Executive Officer and Director Clayton R. Thelen  
Chief Financial Officer and Secretary Laith M. Hermiz   Chief Operating Officer
and Executive Vice President Craig Erlich   Independent Director Farris G. Kalil
  Independent Director W. Gregory Lehmkuhl   Independent Director John Rakolta,
Jr.   Independent Director Jerome Rossi   Independent Director William S.
Rubenfaer   Independent Director Leon M. Schurgin   Independent Director Merrie
S. Frankel   Independent Director

 

Directors and Executive Officers of the Company

 

The sole general partner of the Company is the Parent Guarantor. Please see the
directors and senior officers of the Parent Guarantor listed above.

 

Section 5.14. Use of Proceeds. The Company will apply the proceeds of the sale
of the Series 2018-B Notes issued hereunder to finance, among other things,
acquisitions, tenant improvements, new construction, development and
redevelopment, capital expenditures, debt repayment, leasing commissions and for
general working capital.

 

 EX 2-11 

